SMITH, P. J.
It is manifest from the record that defendant in error was guilty of contributory negligence. He was driving a blind horse at the time of the accident, and the hole in the street was plainly visible. Under the circumstances he' did not exercise all the care that was necessary.
The court, therefore, erred in overruling the motions of the plaintiff in error for an instructed verdict, at the close of plaintiff’s evidence, and also at the close of all the evidence. In this view of the case it is unnecessary to consider other errors assigned.
The judgment below is reversed, and judgment for plaintiff in error will be entered in this court.
Swing and Jones, JJ., concur.